Dismissed and Opinion filed February 6, 2003








Dismissed and Opinion filed February 6, 2003.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01191-CV
____________
 
SPENCER
C. VIDRINE, Appellant
 
V.
 
LACRESA
D. SMITH, Appellee
 

 
On
Appeal from the 309th District Court
Harris
County, Texas
Trial
Court Cause No. 02-30914
 

 
M
E M O R A N D U M   O P I N I O N
This is an attempted appeal from an associate judge=s ruling signed October 22,
2002.  The Harris County District Clerk
has informed us that the notice of appeal was mistakenly forwarded to this
Court.  We agree.  Pursuant to section 201.015(a) of the Texas
Family Code, an appeal from an associate judge=s ruling is to the referring
court.  Tex.
Fam. Code
Ann. ' 201.015(a) (Vernon Supp. 2003).  




On January 13, 2003, notification was transmitted to all
parties of the Court=s intent to dismiss the appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3(a).  Appellant filed no response.  
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed February 6, 2003.
Panel consists of Justices Yates,
Hudson, and Frost.